Citation Nr: 1637474	
Decision Date: 09/23/16    Archive Date: 09/30/16

DOCKET NO.  11-23 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for service connection for a lumbar spine disorder.

2.  Entitlement to service connection for sleep apnea. 

3.  Entitlement to service connection for acid reflux disease.

4.  Entitlement to service connection for ischemic heart disease.  

5.  Entitlement to service connection for hypertension, to include as due to exposure to herbicides.

6.  Entitlement to a disability rating in excess of 10 percent prior to December 10, 2010, and in excess of 30 percent from that date, for migraine headaches due to trauma.  

7.  Entitlement to a disability rating in excess of 20 percent for left medial femoral cutaneous neuropathy, to include on an extra-schedular basis.  
8.  Entitlement to a compensable disability rating for right ear hearing loss disability, to include on an extra-schedular basis.  

9.  Entitlement to a disability rating in excess of 40 percent for cystitis with episodic incontinence.  

10.  Entitlement to a disability rating in excess of 30 percent for traumatic epididymitis with left orchitis.  

11.  Entitlement to an initial disability rating in excess of 70 percent for posttraumatic stress disorder (PTSD).  

12.  Entitlement to a total disability rating for compensation purposes based upon individual unemployability due to service connected disabilities (TDIU) prior to August 27, 2009.

13.  Entitlement to dependents educational assistance prior to August 27, 2009.

14.  Whether the evaluations assigned for cystitis with episodic incontinence in rating decisions dated July 14, 1969, September 8, 1969, and July 21, 1976 were clearly and unmistakably erroneous.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

P. Wirth, Associate Counsel



INTRODUCTION

The Veteran served honorably on active duty in the United States Marine Corps from June 1966 to February 1969.  

This case comes to the Board of Veterans' Appeals (Board) on appeal from January 2010, June 2010, December 2010 (two), and August 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The issue of the rating for "hearing loss" was brought on appeal.  After reviewing the October 1999 claim seeking service connection only for right (and not left) ear hearing loss, the May 2001 rating decision, and the April 2001 and November 2009 audiometric reports, neither of which shows left ear hearing loss disability as contemplated by 38 C.F.R. § 3.385, the Board finds that the issue should be characterized as entitlement to a compensable rating for right ear hearing loss disability.

The January 2010 rating decision granted entitlement to service connection for PTSD with an evaluation of 30 percent effective August 27, 2009.  Subsequently, in a March 2010 rating decision, the RO awarded a 70 percent rating effective August 27, 2009.  As this does not represent an award of the maximum rating available, the Veteran's claim for a higher initial rating for PTSD remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (in a claim for an increased rating, a veteran is presumed to be seeking the maximum benefit allowable). 

This case was initially before the Board in September 2014.  In that decision, the Board granted a single 10 percent rating for right shoulder scar and shrapnel wound to the back from March 7, 2012.  The decision denied entitlement to ratings in excess of 40 percent for cystitis with episodic incontinence, 30 percent for traumatic epididymitis with left orchitis, 20 percent for left medial femoral cutaneous neuropathy, and 70 percent for PTSD; and denied compensable ratings for right shoulder scar and shrapnel wound to the back prior to March 7, 2012, and for right ear hearing loss.  The Board remanded the issues of a disability compensation rating in excess of 10 percent for headaches; service connection for ischemic heart disease, hypertension, acid reflux disease, and sleep apnea; whether new and material evidence was received to reopen the claim for service connection for a lumbar spine disorder; and entitlement to a TDIU and dependents educational assistance benefits prior to August 27, 2009.

The Veteran appealed that part of the September 2014 Board decision denying entitlement to a disability rating in excess of 40 percent for cystitis with episodic incontinence, 30 percent for traumatic epididymitis with left orchitis, and 70 percent for PTSD; and that part of the Board's decision in which it declined to refer for consideration of entitlement to an extra-schedular disability rating for the claims of entitlement to a rating in excess of 20 percent for left medial femoral cutaneous neuropathy and a compensable disability rating for right ear hearing loss.  In an Order dated in October 2015, the Court granted the parties' Joint Motion for Partial Remand (JMPR) to vacate the portions of the Board's decision appealed and to remand the case for readjudication in accordance with the JMPR.

In a January 2016 rating decision, the RO increased the evaluation for headaches due to trauma to 30 percent effective December 10, 2010.  As this does not represent an award of the maximum rating available, the Veteran's claim for a higher rating remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In a March 2016 rating decision, the RO found no revision was warranted on the basis of clear and unmistakable error with respect to the evaluations assigned for cystitis with episodic incontinence in rating decisions dated July 14, 1969, September 8, 1969, and July 21, 1976.  In April 2016, the Veteran submitted a notice of disagreement as to this issue.  A statement of the case has not been issued and the Board is required to remand, rather than refer, this issue to the attention of the Agency of Original Jurisdiction (AOJ).  See 38 C.F.R. § 19.9(c) (2015); Manlicon v. West, 12 Vet. App. 238 (1999).

The issues entitlement to service connection for ischemic heart disease and hypertension; of entitlement to increased disability ratings for cystitis with episodic incontinence, traumatic epididymitis with left orchitis, and PTSD; entitlement to a TDIU and dependents educational assistance prior to August 27, 2009; and whether the evaluations assigned for cystitis with episodic incontinence in rating decisions dated July 14, 1969, September 8, 1969, and July 21, 1976 were clearly and unmistakably erroneous are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The May 2008 rating decision, which denied the Veteran's claim for service connection of a lumbar spine disorder, was not appealed and is final.

2.  Evidence received since the May 2008 rating decision is cumulative and redundant of the evidence of record at the time of the last prior final denial of the claim, does not relate to an unestablished fact necessary to substantiate the claim, and does not raise a reasonable possibility of substantiating the claim.

3.  The most competent and probative evidence indicates that sleep apnea was not shown in service or for many decades thereafter, and the most probative evidence fails to link the Veteran's current sleep apnea to service, including as due to his service-connected PTSD or traumatic brain injury.  

4.  The most competent and probative evidence indicates that acid reflux disease was not shown in service or for many decades thereafter, and the most probative evidence fails to link the Veteran's current acid reflux disease to service, including as due to his service-connected PTSD.  

5.  For the period prior to December 10, 2010, the Veteran's migraine headaches were not manifested by characteristic prostrating attacks occurring on an average of once a month over the last several months. 

6.  For the entire period on appeal, the Veteran's migraine headaches were not manifested by frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.
7.  The Veteran does not have severe incomplete paralysis of his left anterior crural (femoral) nerve.

8.  The Veteran's right ear hearing level is IV and his left ear hearing level is considered to be level I.  


CONCLUSIONS OF LAW

1.  The May 2008 rating decision, which denied the Veteran's claim for service connection of a lumbar spine disorder, is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).  

2.  Evidence received since the final May 2008 rating decision is not new and material and, therefore, the claim for service connection of a lumbar spine disorder is not reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The criteria for establishing service connection of sleep apnea have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).

4.  The criteria for establishing service connection of acid reflux disease have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).

5.  The criteria for a disability rating in excess of 10 percent prior to December 10, 2010, and in excess of 30 percent from that date, for migraine headaches due to trauma have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8100 (2015).

6.  The criteria for a disability rating in excess of 20 percent for left medial femoral cutaneous neuropathy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8526 (2015).
7.  The criteria for a compensable rating for right ear hearing loss disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.85, Diagnostic Code 6100 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA'S Duty to Notify and Assist

Before addressing the merits of the Veteran's claims, the Board is required to ensure that VA has satisfied its duties to notify and assist the Veteran in substantiating his claims for VA benefits, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The notice requirements of the VCAA require VA to notify the claimant of what evidence is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and the evidence that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  

VA's duty to notify was satisfied by letters dated in 2009, 2010, and 2011.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  With respect to the claims decided herein, the Veteran has not alleged that VA has not fulfilled its duty to notify.

The record also reflects that VA has made efforts to assist the Veteran in the development of his claims.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, service personnel records, VA medical records, VA examination reports, private treatment records and evaluations, medical literature, and statements of the Veteran and his representative.  In addition, VA examinations were provided in 2009, 2010, 2012, and 2015.  The examinations are adequate as the examiners considered all relevant evidence of record and the reports include the necessary findings to allow for informed decisions by the Board.  

The Board finds its September 2014 remand instructions were substantially complied with for the claims being decided.  As noted above, adequate VA examinations were obtained in July 2015.  By a February 2015 letter, the RO requested that the Veteran identify or submit any additional medical evidence pertinent to his claims.  That letter did not advise the Veteran that he must submit evidence linking his current lumbar degenerative arthritis with spondylosis to service as the Board instructed.  However, upon further review of the record, the Board finds that the September 2009 VCAA notice letter adequately informed the Veteran that he needed to submit new evidence to substantiate his previously denied claim for back injury.  See VAOPGCPREC 6-2014 (holding that Kent v. Nicholson, 20 Vet. App. 1 (2006), is no longer controlling insofar as it construed the former section 5103(a) to require that VA provide case-specific notice to a claimant in a claim to reopen).  In addition, the September 2009 letter informed the Veteran of what the evidence must show to substantiate a claim for service connection.  The January 2010 rating decision, as well as the August 2011 statement of the case, informed the Veteran that the evidence failed to show that his current back disorder was linked to his military service.  Moreover, the evidence the Veteran submitted in connection with his back claim shows he understood the type of evidence that was needed to substantiate his claim.  Finally, the February 2015 letter requested that the identify or submit any additional medical evidence pertinent to his claims.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

The Veteran has not identified any outstanding evidence that could be obtained to substantiate the claims.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App.  473, 486 (2006).  Therefore, the case is ready for adjudication.

II.  Reopening Claim for Lumbar Spine Disorder

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2014); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).  

Only evidence presented since the last final denial on any basis (whether by the Board or RO, and whether upon the merits of the case or upon a previous adjudication that no new and material evidence had been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of determining whether to reopen a claim, the credibility of the recently submitted evidence will be presumed.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curiam).

In determining whether new and material evidence has been received to reopen a claim, there is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should consider whether the evidence could reasonably substantiate the claim were the claim to be reopened, including by triggering VA's duty to obtain a VA examination.  Id. at 118.  Moreover, the claimant need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  Id. at 120 (noting the assistance of 38 C.F.R. § 3.159(c)(4) would be rendered meaningless if new and material evidence required a claimant to submit medical nexus evidence when the claimant has provided new and material evidence as to another missing element).

In the March 2000 original rating decision, the RO denied service connection for a back injury finding that the evidence failed to show a disability for which compensation could be established.  

In a May 2001 rating decision, the RO continued to deny service connection for back injury.  The RO explained that service treatment records showed contusions to the Veteran's back in April 1968 after he was hit by a vehicle; that a May 1969 VA examination showed no evidence of any back problems; and that the Veteran had a February 1973 (post service) back injury in an automobile accident.  A mild lumbar strain had been found on VA examination in May 1976.  The basis for the May 2001 denial was that the Veteran had not submitted any medical evidence that demonstrated he had a disabling condition that could be linked to service.  

By a May 2008 rating decision, the RO denied the claim on the basis of a lack of new and material evidence.  The Veteran had submitted a July 2004 private evaluation that showed the Veteran reported right lower back pain for the past 10 years, which the physician concluded was probably secondary to age-related osteoarthritic and discogenic lumbar spine disease.  VA treatment records showed the Veteran had a diagnosis of lumbar degenerative joint disease.  The RO found the evidence was new, but not material because it did not relate the Veteran's back disorder to an event or experience in service.  Therefore, the RO found the evidence did not relate to an unestablished fact necessary to substantiate the claim and did not raise a reasonable possibility of substantiating the claim.

Notice of the May 2008 decision was provided in July 2008.  A notice of disagreement was not filed within one year of the notice of that decision.  Moreover, no correspondence/evidence relating to the Veteran's claim was submitted to VA within one year of the notice of that decision.  Thus, the Board finds that the May 2008 rating decision is final.  38 C.F.R. § 3.156(b) (2015).

The requirement for the submission of new and material evidence is a jurisdictional prerequisite in order for a claimant to obtain review of a previously denied and final decision.  38 U.S.C.A. §§ 5108, 7104(b) (West 2014).  Therefore, the Board is under the statutory obligation to conduct a de novo review of the new and material evidence issue.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).

The new evidence received after the May 2008 rating decision includes, in relevant part, an April 2007 medical evaluation from P.H.S. received by VA in August 2009 that shows the Veteran was not medially qualified to perform the essential functions of his job.  It is noted the Veteran had a history of back disc disease, and that it was not known to what extent that condition affected his ability to perform work-related tasks.  

Also in August 2009, VA received a June 2009 private lumbar spine series X-ray report that shows moderately advanced degenerative discopathy at L4-5 with anterior marginal hypertrophic spondylosis, retrolisthesis of L4 on L5 and hyperimbrication of the posterior joints, arthrosis of the posterior joints at L4-5 and L5-S1, and some degree of anterior marginal hypotrophic spondylosis throughout the lumbar spine.  

VA treatment records show reports of low back pain and a diagnosis of degenerative joint disease.

Although the above cited evidence is new, in that it was not of record as of the time of the May 2008 rating decision, the Board finds that it is cumulative and redundant, as evidence in the Veteran's claims file as of the May 2008 rating decision revealed a diagnosis of lumbar degenerative joint disease.  Moreover, the Board finds that the evidence is not material because it does not raise a reasonable possibility of substantiating the claim.  The evidence does not show that the Veteran's current lumbar degenerative arthritis with spondylosis was occurred in or caused by the Veteran's military service, or that it manifested to a compensable degree within one year of discharge from military service.  

In sum, even when considering the newly submitted evidence together with the previous evidence of record, the evidence does not raise a reasonable possibility of substantiating the Veteran's claim of service connection for a lumbar disorder, including by triggering VA's duty to provide an examination.  Accordingly, new and material evidence has not been received sufficient to reopen the previously denied claim, and the Veteran's petition to reopen such claim is denied.

III.  Service Connection

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303(a) (2015).  

In general, service connection requires competent evidence showing:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection also can be established on a secondary basis by demonstrating that the disability is proximately due to or the result of an already service-connected disease or injury.  38 C.F.R. § 3.310 (2005); see Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

Finally, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991).  Equal weight is not necessarily accorded to each piece of evidence contained in the record; not every item of evidence necessarily has the same probative value.

Furthermore, in determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the benefit of the doubt will be given to the veteran.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).

Sleep Apnea

The Veteran seeks service connection for sleep apnea as secondary to his service-connected PTSD or traumatic brain injury.  

Service treatment records show no evidence of reports, diagnoses, or treatment of sleep apnea.  

An April 2010 pulmonary medicine sleep disorders consultation note provides that the Veteran had a polysomnography baseline study done in April 2010 that did not meet the criteria for a diagnosis of sleep apnea.  The physician's impressions were high pre-test probability for sleep apnea, insomnia secondary to PTSD and chronic pain; inappropriate sleep hygiene; obesity, and allergic sinusitis.  Although the Veteran did not meet the criteria for a diagnosis of sleep apnea, the physician believed that the Veteran was symptomatic and that his study was likely skewed due to poor sleep efficiency.  Therefore, treatment with continuous positive airway pressure (CPAP) therapy was ordered.

At a March 2012 VA examination, the Veteran reported that he began CPAP therapy in the mid to latter portion of 2010 and was still using it.  He reported some improvement in sleep duration/quality, less snoring, and feeling more rested, but he still had sleep problems and some residual fatigue.  The VA examiner opined that the Veteran's sleep apnea was less likely than not proximately due to or the result of the Veteran's PTSD or traumatic brain injury.  The examiner explained that according to a widely-used medical reference database, PTSD is not generally accepted/recognized as a major risk factor for sleep apnea.  The main risk factor for developing sleep apnea is obesity, which was present in the Veteran's case.  The examiner noted markedly elevated body mass indexes (BMIs) of 37.7 and 38.5.  The examiner continued that any degree of traumatic brain injury that the Veteran currently had would seem to represent much less of a risk factor for sleep apnea than the Veteran's weight/build.  

The Veteran was afforded a second VA examination in July 2015.  The examiner noted that the Veteran was conclusively documented as having sleep apnea by a June 2012 sleep study.  The examiner provided the additional opinion that it was less likely than not that the Veteran's sleep apnea was aggravated by his PTSD or any traumatic brain injury related to service.  The examiner opined further that current medical research supports the Veteran's obesity and age as his main risk factors for the cause and aggravation of his sleep apnea.  The examiner's rationale was that multiple peer-reviewed articles support that the Veteran's age (60-plus years), gender (male), and obesity (BMI greater than 38) are significant risk factors for developing sleep apnea.  The examiner noted that on his April 1966 enlistment Report of Medical Examination the Veteran was 69 inches tall and weighed 182 pounds.  At the time of the April 2010 baseline polysomnography study, he weighed 260.5 pounds and had gained more than 75 pounds.  In addition, the examiner explained that multiple peer-reviewed medical journals fail to support a causal relationship between PTSD and sleep apnea, and current medical literature does not support sleep apnea as being aggravated by PTSD.  He also found that current medical literature does not support sleep apnea as being aggravated by traumatic brain injury.  

There is no dispute that the Veteran has a current diagnosis of sleep apnea.  The Board finds, however, that the most competent and probative evidence supports the conclusion that the Veteran's sleep apnea did not manifest in service or for many decades thereafter, and is not linked to the Veteran's service, including as due to his service-connected PTSD or traumatic brain injury.

Service treatment records do not show any reports or treatment for sleep apnea.  The first evidence of record regarding sleep apnea is not until April 2010, which is more than 40 years after the Veteran's period of service.  As sleep apnea was not shown for many decades after the Veteran's period of service, this weighs against a claim that it was related to service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).  

The Board finds the medical opinions of the March 2012 and July 2015 VA examiners to be highly probative to the question at hand.  The examiners opined  the sleep apnea was not caused or aggravated by his military service, including as due to his PTSD or traumatic brain injury.  The examiners' rationale essentially was that the Veteran's main risk factor for developing sleep apnea was his obesity.  The July 2015 VA examiner found that the current medical literature does not support that the Veteran's sleep apnea was caused or aggravated by his PTSD or traumatic brain injury.  The examination reports are based upon thorough reviews of the claims file, thorough evaluations of the Veteran, and analyses of the Veteran's entire history and his lay statements.  Moreover, the examiners provided sufficient rationales for their opinions.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").  

Several items of medical literature have been submitted to show the prevalence of sleep disorders and sleep-related breathing disorders in patients with traumatic brain injury.  Medical treatise evidence can provide important support when combined with an opinion of a medical professional, among other things.  Mattern v. West, 12 Vet. App. 222, 228 (1999); see Rucker v. Brown, 10 Vet. App. 67, 73-74 (1997) (holding that evidence from a scientific journal combined with a doctor's statements was "adequate to meet the threshold test of plausibility").  Where medical article or treatise evidence, standing alone, discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay opinion, a claimant may use such evidence to meet the requirement for a medical nexus.  Wallin v. West, 11 Vet. App. 509 (1998).  However, an attempt to establish a medical nexus between service and a disease or an injury solely by generic information in a medical journal or treatise "is too general and inclusive."  Sacks v. West, 11 Vet. App. 314, 317 (1998) (holding that a medical article that contained a generic statement regarding a possible link between a service-incurred mouth blister and a present pemphigus vulgaris condition did not satisfy the nexus element).  

The Board finds the medical literature submitted to be of minimal probative value.  There is no positive medical evidence that any physician relied on the medical literature to provide an opinion to support the Veteran's claim.  Importantly, the articles are not specific to the Veteran or his risk factors for developing sleep apnea.  Rather, they provide generally that a full spectrum of common sleep disorders occurs in patients with chronic traumatic brain injury.  The abstract that notes sleep-related breathing disorders appear to be common in adult subjects with traumatic brain injury is only a preliminary investigation and no conclusions can be drawn from it.  Another abstract involved only ten subjects.  As such, the Board finds that the minimal probative value of the literature is outweighed by the medical opinions of the VA examiners, which are specific to the Veteran.

The Veteran is competent to report his symptoms of sleep apnea.  However, it is now well established that lay persons without medical training, such as the Veteran, are not competent to provide medical opinions on matters requiring medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms, but not to provide medical diagnosis).  In this regard, sleep apnea can have many causes and requires medical testing to diagnose and medical expertise to determine its etiology.  Although lay persons are competent to provide opinions on some medical issues (see Kahana v. Shinseki, 24 Vet. App.  428, 435 (2011)), the specific issue in this case falls outside the realm of common knowledge of a lay person, as it involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (providing that although a claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Thus, the Board finds that the Veteran is not competent to diagnose the onset or cause of his sleep apnea.

Thus, after careful consideration of the lay and medical evidence of record, the Board finds that the competent and probative evidence indicates that sleep apnea was not shown in service, and the most probative evidence fails to link the Veteran's current sleep apnea to service, including as due to his service-connected PTSD or traumatic brain injury.  Accordingly, service connection for sleep apnea is not warranted.  See 38 C.F.R. § 3.303, 3.310 (2015).

In reaching the conclusions above, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

Acid Reflux Disease

The Veteran seeks service connection for acid reflux disease as secondary to his service-connected PTSD.  

Service treatment records show no evidence of reports, diagnoses, or treatment of acid reflux disease.  
At a July 2015 VA examination, the Veteran reported his acid reflux symptoms started decades ago.  He initially noticed a burning sensation in the back of his throat and experienced some phlegm in his mouth.  He also had burning in the chest region.  He felt stress or certain foods worsened the symptoms.  He was eventually put on medications.  He watched what he ate and took his medications to control his symptoms.  The examiner found the Veteran was diagnosed in November 2006 as having gastroesophageal reflux disease (GERD), which was treated with continuous medication.  

The examiner opined that it was less likely than not that the Veteran's acid reflux disease was caused or aggravated by his service-connected PTSD.  The examiner's rationale was that current medical research supports the conclusion that the Veteran's obesity and tobacco use were the main causes of his GERD.  According to UpToDate by the Mayo Clinic cited by the examiner, GERD occurs when the lower esophageal sphincter becomes weak or relaxes when it should not, causing stomach contents to rise up into the esophagus.  "The lower esophageal sphincter becomes weak or relaxes due to certain things, such as:  increased pressure on [the] abdomen from being overweight, obese, or pregnant; certain medications (used to treat HTN, used to treat asthma, antihistamines); smoking, or inhaling secondhand smoke."  As noted above, the examiner found the Veteran gained 75 pounds from the time he entered service to April 2010, and had a BMI greater than 38.  The examiner also noted reports of tobacco use in August 2009 of two to three cigars or pipes a week and in June 2015 of two to three cigars per week for five years.

The Board finds the most competent and probative evidence supports the conclusion that the Veteran's currently diagnosed acid reflux disease did not manifest in service or for many decades thereafter, and is not linked to the Veteran's service, including as due to his service-connected PTSD.

Service treatment records do not show any reports or treatment for acid reflux disease.  The first objective evidence of diagnosis of acid reflux disease is not until November 2006, which is more than 37 years after the Veteran's military service.  As acid reflux disease was not shown for many decades after the Veteran's service, this weighs against a claim that it was related to service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991).  

The Board finds the July 2015 medical opinion by the VA examiner to be highly probative to the question at hand.  The examiner opined that the Veteran's acid reflux disease was not caused or aggravated by his military service, including as due to his service-connected PTSD.  The examiners' rationale was that current medical research supports the conclusion that the Veteran's obesity and tobacco use were the main causes of his GERD.  The examination report is based upon a thorough review of the claims file, a thorough evaluation of the Veteran, and analysis of the Veteran's entire history and his lay statements.  Moreover, the examiner provided a sufficient rationale for his opinion.  See Bloom v. West, 12 Vet. App. 185, 187 (1999).  

Several items of medical literature have been submitted to show a link between PTSD and other diseases.  A "PTSD and Physical Health" FactSheet provides that the gastrointestinal and musculoskeletal systems have "been shown to be associated with PTSD," but "[a]dditional research is needed to learn more about how these and other bodily system troubles may be related to PTSD." The Board finds the medical literature submitted to be of minimal probative value.  There is no positive medical evidence that any physician relied on the medical literature to provide an opinion to support the Veteran's claim.  Importantly, the articles are not specific to the Veteran or his development of gastric reflux disease.  The only article that notes some relationship between PTSD and the gastrointestinal system is very general, does not reference acid reflux disease, and concludes more research is needed.  As such, the Board finds that the minimal probative value of the literature is outweighed by the medical opinion of the VA examiner, which is specific to the Veteran and his particular risk factors for the development of acid reflux disease.

The Veteran is competent to report his symptoms of acid reflux disease.  However, lay persons without medical training, such as the Veteran, are not competent to provide medical opinions on matters requiring medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  In this regard, acid reflux disease can have many causes and requires medical testing to diagnose and medical expertise to determine its etiology.  Moreover, the specific issue in this case falls outside the realm of common knowledge of a lay person, as it involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Thus, the Board finds that the Veteran is not competent to diagnose the onset or cause of his acid reflux disease.

Thus, after careful consideration of the lay and medical evidence of record, the Board finds the competent and probative evidence indicates that acid reflux disease was not shown in service, and the most probative evidence fails to link the Veteran's current acid reflux disease to service, including as due to his service-connected PTSD.  Accordingly, service connection for acid reflux disease is not warranted.  See 38 C.F.R. § 3.303, 3.310 (2015).  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014).

IV.  Increased Ratings

Rating Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  See 38 C.F.R. Part 4 (2015).  Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Rating Schedule, which is based, as far as practically can be determined, on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  

Individual disabilities are assigned separate diagnostic codes.  38 C.F.R. § 4.27 (2015).  When a question arises as to which of two disability evaluations applies under a particular diagnostic code, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 (2015).  Consideration must be given to increased evaluations under other potentially applicable diagnostic codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  After careful consideration of the evidence, any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2015).

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In addition, the Board notes that a veteran may experience multiple distinct degrees of disability that might result in different levels of compensation.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  Thus, the analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods based on the facts found.

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2015).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015).  

Migraine Headaches

The Veteran contends that he is entitled to higher disability ratings for his migraine headaches due to trauma.  Such disability is currently evaluated as 10 percent disabling prior to December 10, 2010, and 30 percent disabling from that date under Diagnostic Code 8100.  

Under Diagnostic Code 8100, a maximum 50 percent rating is warranted for very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  A 30 percent rating is warranted for characteristic prostrating attacks occurring on an average of once a month over the last several months.  A 10 percent rating is warranted for characteristic prostrating attacks averaging one in two months over the last several months.  A noncompensable evaluation is warranted for less frequent attacks.  38 C.F.R. § 4.124a, Diagnostic Code 8100 (2015).  

Governing case law and regulations have not defined "prostrating."  For reference, the Board notes that "prostration" is defined as "extreme exhaustion or powerlessness."  See Dorland's Illustrated Medical Dictionary 1531 (32nd ed. 2012).  

At a November 2009 VA examination, the Veteran reported headaches that were bi-temporal and bi-retroocular with a sharp pain rated as 7-8/10.  He had headaches daily that were associated with nausea (without vomiting), blurred vision, and light and noise sensitivity.  He reported an increase in tinnitus when he had a headache.  The headaches lasted almost 40 minutes.  They were precipitated by heat, stress, and caffeine.  He used Tylenol Extra Strength for his headaches, but did not use any preventative medication.  The headaches did not affect his activities of daily living or occupation, but did reduce his productivity.  He had not been given bed rest in the past 12 months for the headaches.  The examiner noted the claims file was lacking visits for headaches.  Computerized tomography (CT) was performed that was unremarkable, except for greater diffuse volume loss than expected for the Veteran's age.  

The examiner diagnosed mild traumatic brain injury with headaches; however, he opined further that the mild traumatic brain injury resolved without significant residual.  Moreover, the Veteran's multiple subjective complains were not consistent with a mild traumatic brain injury.  The examiner noted that the preponderance of medical expertise did not support chronic, recurring, or persistent headaches as a residual of mild traumatic brain injury.  

September 2010 neuropsychological testing showed lowered performance in some areas related to the Veteran's methodical and unhurried pace, which caused his scores to be lowered.  Overall, however, his executive functioning and verbal abilities and ability to recall details were intact.  It was opined that the Veteran's lowered performance was less likely than not secondary to traumatic brain injury. 

At an October 2010 VA examination, the Veteran reported that his headaches occurred nearly every day.  He had two types of headaches.  One was a railroad spike driven thru his temples; the other was his head was exploding.  However, he also described his headaches as mild to moderate.  The headaches lasted several hours and were partially relieved by ibuprofen.  His headaches were triggered by stress and sometimes by nothing.  Associated symptoms included blurry vision, reduced hearing (mainly in the right ear), and nausea/reflux.  When he had a headache, he found a way to "tough it out" and deal with it while continuing to function.  He treated the headaches with ibuprofen, aspirin, and various vitamins.  The effect on usual occupation and resulting work problems were decreased concentration and pain.  

In a December 2010 notice of disagreement from the Veteran's representative, the Veteran was reported as stating his headaches were painful, with stabbing pain through the temples and a pressure type pain on the top of the head.  They were made worse with stress and fatigue.  Other symptoms associated with the headaches were blurred vision, light-headed or dizziness, and a feeling that he might pass out.  He was reported as stating his headaches were incapacitating, and that he had a room in his house that was quiet and dark, where he could sleep off his headaches.  He reported that the headaches were "constant." 

At a July 2015 VA examination, the Veteran reported his headaches had worsened since his last VA examination.  He had good and bad days with his headaches.  He had constant headache pain every day, typically bilaterally at the temples.  The average headache was from a 2-3/10 to 7-8/10.  There was no pattern to the intensity.  He also reported nausea, sensitivity to light and sound, and occasional diarrhea associated with headaches.  He had characteristic prostrating attacks of migraine once every month over the last several months.  He had not had very prostrating and prolonged attacks of migraines/non-migraine pain productive of severe economic inadaptability.  To treat a headache, he would sit or lie down in his recliner, take some medications, and keep the room dark and quiet.  He took Topiramate at bedtime, over-the-counter medications, red wine, herbal tea, and calcimate to treat his headaches.  The headaches impacted his ability to work in that they resulted in decreased concentration and some absenteeism.  

For the period prior to December 10, 2010, after a careful and thorough review of all the medical and lay evidence of record, the Board finds that the Veteran's current 10 percent disability rating for his migraine headaches due to trauma adequately reflects the degree of impairment caused by the disability.  The evidence does not show characteristic prostrating attacks occurring on an average of once a month over the last several months that would warrant the next higher 30 percent rating.  Rather, the evidence shows the Veteran was able to continue to function during his headaches.  Although the headaches occurred nearly every day, they lasted several hours at most.  

For the entire period on appeal, the Board finds that the evidence does not show that the Veteran's headaches were manifested by frequent completely prostrating and prolonged attacks productive of severe economic inadaptability to warrant the maximum schedular evaluation of 50 percent.  The July 2015 VA examiner specifically found that the Veteran had not had very prostrating and prolonged attacks of migraines/non-migraine pain productive of severe economic inadaptability.  There is no evidence of record that the Veteran sought treatment at an emergency department or from a physician specifically for a prostrating or prolonged migraine attack, or that the Veteran suffered extreme exhaustion or powerlessness due to his headaches.  The Veteran would sit or lie down in his recliner and rest when he had a headache; however, there is no evidence that the Veteran was confined to bed for prolonged periods.   

The July 2015 VA examiner noted the Veteran's headaches impacted his ability to work in that they resulted in decreased concentration and some absenteeism.  The Board notes that the Veteran retired in August 2008 and has been awarded entitlement to a TDIU since August 27, 2009.  However, consideration must be given to whether the disability is capable of producing severe economic inadaptability, regardless of whether the condition is actually causing such inadaptability.  See Pierce v. Principi, 18 Vet. App. 440, 445-46 (2004) (noting that VA conceded that the words "productive of" could be read to mean either "producing" or "capable of producing").  The Board finds the examiner's note, that the Veteran could incur some absenteeism due to his headaches, does not equate to a finding that the headaches produced severe economic inadaptability.  As such, the Board finds that the Veteran's migraine headaches do not manifest with symptoms more nearly approximating the criteria for a 50 percent rating.

The Board has considered whether other diagnostic codes are applicable to the Veteran's migraine headaches.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993) (en banc) (the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case.").  However, as Diagnostic Code 8100 is specific to migraine headaches and does not reference other codes, it would be inappropriate to rate the Veteran's migraine headaches under a different code.  See Copeland v. McDonald, 27 Vet. App. 333 (2015).  Moreover, to the extent the Veteran suffers from a traumatic brain injury, which is not at all clear from the evidence, it appears the primary symptom is the Veteran's headaches.  As such, a rating under the criteria for traumatic brain injury is also inappropriate. 

In sum, the Board concludes that the symptomatology noted in the medical and lay evidence has been adequately addressed by the evaluations assigned and that the Veteran's migraine headaches do not meet any applicable rating criteria for ratings in excess of 10 percent prior to December 10, 2010, and in excess of 30 percent from that date.  As the evidence preponderates against the claims, the benefit-of-the-doubt doctrine is inapplicable, and increased ratings must be denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015).

The Board finds further that there is no basis for staged ratings beyond those set forth above.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  

The Board also has considered whether the Veteran is entitled to a greater level of compensation for the disability at issue on an extra-schedular basis.  The Rating Schedule represents as far as is practicable, the average impairment of earning capacity.  See 38 C.F.R. § 3.321(a)-(b) (2015).  In exceptional cases, an extra-schedular rating may be provided.  38 C.F.R. § 3.321 (2015).  The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009); Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

In this case, the schedular evaluation is not inadequate.  The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected migraine headaches with the established criteria found in the Rating Schedule.  The schedular rating criteria contemplate the extent and severity of the Veteran's symptoms, which primarily consists of headache pain with associated nausea, sensitivity to light and sound, occasional diarrhea, and blurry vision.  The Rating Schedule is broad and allows for consideration of all these symptoms in evaluating the severity and frequency of the Veteran's headaches.  The symptoms associated with the Veteran's headaches are not shown to cause any impairment that is not already contemplated by the applicable rating criteria.  The Veteran has not described any exceptional or unusual features of his disability, and there is no objective evidence that any manifestations are unusual or exceptional.  Consequently, the Board concludes that referral for consideration of an extra-schedular rating is not warranted.  Thun, 22 Vet. App. at 115-16; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, the combined effects extra-schedular rating is meant to perform a gap filling function to provide compensation between the combined schedular rating and a total rating.  Id. at 1365-6.  In the instant case, the Veteran has been awarded entitlement to a TDIU and special monthly compensation under 38 U.S.C.A. § 1114 for the entire period on appeal; therefore, there is no gap to fill.


Left Medial Femoral Cutaneous Neuropathy

This disability is rated as 20 percent disabling under 38 C.F.R. § 4.124a, Diagnostic Code 8526, which is for the anterior crural (femoral) nerve, and provides for a 10 percent rating when there is mild incomplete paralysis of such nerve, a 20 percent rating when there is moderate incomplete paralysis of it, and a 30 percent rating for severe incomplete paralysis.  A 40 percent rating is warranted for complete paralysis of such nerve, with paralysis of the quadriceps extensor muscles.  

On VA examination in November 2009, the Veteran denied dysesthesia and hypoesthesia, but reported that his tingling and numbness was chronic at a 4-5/10 intensity and flared up as a 9/10.  The flare-up would occur at least 1 to 2 times a day and last an hour.  He denied any medication in the past year, use of assistive devices, mobility symptoms, and problems with balance.  He reported that the disability did not affect his activities of daily living or his occupation.  On examination, cranial nerves 2 through 12 were intact.  Sensation was symmetrical and equal to sharp, dull, and vibration in all areas, except that there was decreased response to sharp sensation at the left leg anterior, medial, and lateral surface and also in the suprapubic and left inguinal areas.  The Veteran's motor strength was 5/5 and his deep tendon reflexes were 2+ in all areas, with plantar downgoing.  He was able to do heel, toe, and heel to toe tandem walk without any problems.  There was no muscle atrophy or fasciculation.  

In December 2010, the Veteran's representative indicated that the Veteran reported that his symptoms had been getting worse.  Current symptoms included left leg weakness and fatigue, and that his leg affected his balance.  

Another VA examination was conducted in May 2012.  On that examination, the Veteran stated that the disability was now worse in that he had more pain and decreased mobility.  The examiner indicated that the Veteran had moderate left lower extremity constant pain.  His knee extension strength was 5/5 and he had no muscle atrophy.  His reflexes were 2+ at the knee and 1+ at the ankle.  Left anterior thigh and thigh/knee sensory was decreased, but lower leg and foot/toes sensory was normal.  He had no trophic changes.  His gait was antalgic, with him regularly using a cane to ambulate.  The examiner found that the Veteran had moderate incomplete paralysis of his anterior crural (femoral) nerve.  This is the only nerve for which service connection is in effect.  

In light of the above, the Board concludes that the Veteran does not have severe incomplete paralysis of his left medial femoral cutaneous nerve warranting a schedular 30 percent rating.  The findings and complaints are limited to sharp sensory ones; there is only decreased, instead of absent, sharp sensory on testing, with normal dull and vibratory sensation; there is no muscle impairment or incoordination; and the examiner in May 2012 characterized the disability as moderate incomplete paralysis of the Veteran's anterior crural nerve.  As the evidence preponderates against the claim, the benefit-of-the-doubt doctrine is inapplicable, and the claim for an increased rating must be denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015).

The Board has considered whether the Veteran is entitled to a greater level of compensation for the disability at issue on an extra-schedular basis.  In this case, the schedular evaluation is not inadequate.  The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected left medial femoral cutaneous neuropathy with the established criteria found in the Rating Schedule.  The schedular rating criteria contemplate the extent and severity of the Veteran's symptoms, which primarily consists of pain, numbness and tingling, decreased sensation, and some altered mobility.  The Rating Schedule is broad and allows for consideration of all these symptoms in evaluating the severity of the Veteran's neuropathy.  

Moreover, the Board finds that the Rating Schedule adequately contemplates the Veteran's use of a cane and his antalgic gait.  The examiner specifically noted the foregoing and considered them when determining that the Veteran had moderate incomplete paralysis of his femoral nerve.  VA examiners have the training and expertise necessary to administer the appropriate tests for a determination of the type and degree of the impairment associated with the Veteran's symptoms.  As such, the Board finds the VA examiner's assessment that the Veteran's neuropathy, including the use of a cane, was consistent with moderate incomplete paralysis of the femoral nerve to be highly probative as to the Veteran's degree of disability.  As such, the symptoms associated with the Veteran's neuropathy are not shown to cause any impairment that is not already contemplated by the applicable rating criteria.  The Veteran has not described any exceptional or unusual features of his disability, and there is no objective evidence that any manifestations are unusual or exceptional.  Consequently, the Board concludes that referral for consideration of an extra-schedular rating is not warranted.  Thun, 22 Vet. App. at 115-16; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

As noted above, the combined effects extra-schedular rating pursuant to Johnson is meant to perform a gap filling function to provide compensation between the combined schedular rating and a total rating.  Johnson, 762 F.3d at 1365-6.  In the instant case, the Veteran has been awarded entitlement to a TDIU and special monthly compensation under 38 U.S.C.A. § 1114 for the entire period on appeal; therefore, there is no gap to fill.

Right Ear Hearing Loss

VA disability compensation for impaired hearing is derived from the application in sequence of two main tables.  See 38 C.F.R. § 4.85, Table VI, Table VII (Diagnostic Code 6100) (2015).  Table VI correlates the average pure tone threshold (derived from the sum of the 1000, 2000, 3000, and 4000 Hertz thresholds divided by four) with the ability to discriminate speech, providing a Roman numeral to represent the correlation. The table is applied separately for each ear to derive the values used in Table VII. Table VII is used to determine the disability rating based on the relationship between the values for each ear derived from Table VI.  See 38 C.F.R. § 4.85 (2015).

In this case, since only one ear is being rated, in order to determine the percentage evaluation from Table VII, the nonservice-connected ear will be assigned a level I.  38 C.F.R. § 4.85(f) (2015).

Table VII is subject to 38 C.F.R. § 3.383.  Section 3.383 pertains to special consideration for paired organs.  Compensation is payable for certain combinations of service-connected and nonservice-connected disabilities as if both disabilities were service connected, provided the nonservice-connected disability is not the result of a veteran's own willful misconduct.  38 C.F.R. § 3.383(a) (2015).  The provision applies when hearing impairment in one ear is compensable to a degree of 10 percent or more as a result of service-connected disability and hearing impairment as a result of nonservice-connected disability meets the provisions of § 3.385 in the other ear.  38 C.F.R. § 3.383(a)(3) (2015).

There are provisions in the Rating Schedule allowing special consideration to cases of exceptional patterns of hearing impairment.  This occurs when there are pure tone thresholds of 55 decibels or more in each of the specified frequencies, or when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  See 38 C.F.R. § 4.86 (2015).  In such cases, the rating specialist is to determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  Id.  

The assignment of a rating for hearing loss is achieved by a mechanical application of the rating schedule to the numeric designations assigned after audiometric valuations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  However, in Martinak v. Nicholson, 21 Vet. App.447,  455 (2007), the court held that in addition to dictating objective test results in a VA audiology examination a VA audiologist should describe the functional effects caused by a hearing disability in his or her final report.

Here, the Veteran seeks a rating in excess of the currently assigned noncompensable evaluation for his service-connected right ear hearing loss disability.  As explained in the law and regulations section above, the resolution of this issue involves determining the level of hearing acuity.

The claim was filed prior to November 2009, so the November 2009 VA audiometric examination report is for consideration.  That examination revealed that the Veteran's pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
20
85
80
80
LEFT
10
10
30
35


Speech recognition scores, using the Maryland CNC test, were 82 percent in the right ear and 96 percent in the left ear.  The examiner indicated that the Veteran had excellent word identification skills.  

The results of the Veteran's November 2009 audiometric examination reveals no worse than Level IV hearing acuity in the right ear under 38 C.F.R. § 4.85.  Thus, pursuant to Table VII, a noncompensable disability rating is warranted for right ear hearing loss based on the November 2009 VA examination.

(The Veteran's left ear hearing impairment is considered to be level I for the sole purpose of determining the percentage evaluation from Table VII, as that ear is not service connected.  See 38 C.F.R. §§ 3.383, 4.85(f) (2015).  A nonservice-connected ear may be treated as service connected for rating purposes, but only when hearing impairment in the service-connected ear is compensable to a degree of 10 percent or more and hearing impairment in the nonservice-connected ear meets the provisions of 38 C.F.R. § 3.385.  Those criteria are not met here.)

The Board in no way discounts the difficulties that the Veteran experiences as a result of his hearing loss.  However, it must be emphasized, as previously noted, that the disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designation assigned after audiometry results are obtained.  Hence, the Board must base its determination on the results of the pertinent VA audiology studies.  See Lendenmann, 3 Vet. App. at 345.  In other words, the Board is bound by law to apply VA's Rating Schedule based on the Veteran's audiometry results.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  Under these circumstances, the Board finds that the record presents no basis for assignment of a disability rating higher than the noncompensable disability rating assigned for the Veteran's service-connected right ear hearing loss disability.

The Board has also considered whether the Veteran's hearing loss presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards, such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2015); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical."). 

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The relevant hearing loss criteria contemplate both the Veteran's puretone and speech discrimination scores.  Interference in the Veteran's ability to hear is shown and accounted for in the assigned disability rating.  The evidence does not indicate the presence of any impairment that cannot be classified in one of the foregoing categories.  Thus, his disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  Consequently, referral for extra-schedular consideration is not warranted.

Once again, it is noted that the combined effects extra-schedular rating pursuant to Johnson is meant to perform a gap filling function to provide compensation between the combined schedular rating and a total rating.  Johnson, 762 F.3d at 1365-6.  In the instant case, the Veteran has been awarded entitlement to a TDIU and special monthly compensation under 38 U.S.C.A. § 1114 for the entire period on appeal; therefore, there is no gap to fill.


ORDER

As new and material evidence has not been received to reopen the claim of entitlement to service connection for a lumbar spine disorder, the appeal is denied.

Entitlement to service connection for sleep apnea is denied.

Entitlement to service connection for acid reflux disease is denied.

Entitlement to a disability rating in excess of 10 percent prior to December 10, 2010, and in excess of 30 percent from that date, for migraine headaches due to trauma is denied.

Entitlement to a disability rating in excess of 20 percent for left medial femoral cutaneous neuropathy is denied.

Entitlement to a compensable disability rating for right ear hearing loss disability is denied.


REMAND

Although further delay is regrettable, the Board finds additional development must be undertaken prior to appellate review of the Veteran's claims discussed below.

Ischemic Heart Disease

The Veteran seeks service connection for ischemic heart disease and contends that he has heart disease secondary to his service-connected PTSD and/or exposure to herbicidal agents during service.  

The Veteran was afforded a VA examination in July 2015.  The examiner opined that the Veteran did not have a heart condition that would qualify within the generally accepted medical definition of ischemic heart disease.  The examiner also found that the Veteran did not have a diagnosis of myocardial infarct, congestive heart failure, cardiac arrhythmia, a heart valve condition, any infectious heart conditions, or pericardial adhesions.  The examiner's rationale appears to be based, at least in part, on diagnostic testing that revealed a normal stress test in January 2011 with no ischemic electrocardiogram changes compared to baseline, a normal multigated acquisition (MUGA) scan in June 2014, and a normal echocardiogram in May 2015.  The examiner noted further that the Veteran was seen by cardiology in 2011 for chest pain, and was given a diagnosis of atypical chest pain.  However, the reports and records cited by the examiner are either not of record or are set forth in a summary fashion, so that it is difficult to determine whether the full document is included; therefore, they must be obtained on remand.  38 U.S.C.A. § 5103A(b),(c) (West 2014); 38 C.F.R. § 3.159(c) (2015).

In addition, a June 2015 VA history and physical note provides that the Veteran had a history of aortic regurgitation in 2015.  As such, an addendum opinion is necessary to determine whether the Veteran exhibits aortic regurgitation, and whether that constitutes a heart disorder that may be related to his military service.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the efforts to provide an examination, an adequate examination must be provided or the claimant must be notified why one cannot or will not be provided).  

Hypertension

The Veteran seeks service connection for hypertension and contends that he has hypertension secondary to his service-connected PTSD and/or exposure to herbicidal agents during service.  The Veteran was diagnosed as having hypertension in about May 2006. 

The Veteran was afforded a VA examination in July 2015.  The examiner opined that the Veteran's hypertension was less likely as not due to or the result of his service-connected PTSD, including as a result of aggravation by his PTSD.  However, a medical opinion has not been obtained regarding whether the Veteran's hypertension is due to exposure to herbicidal agents during service.  

Hypertension is not a disease that has been found to be presumptively associated with exposure to herbicidal agents.  See 38 C.F.R. § 3.309(e) (2015).  Nonetheless, the National Academy of Sciences Institute of Medicine's Veterans and Agent Orange:  Update 2010 concluded that there was "limited or suggestive evidence of an association" between herbicide exposure and hypertension.  See Nat'l Acad. of Sci., Inst. of Med., Veterans & Agent Orange: Update 2010 (2011).  With respect to the phrase "limited or suggestive evidence of an association," VA has defined this to mean that the "evidence suggests an association between exposure to herbicides and the outcome, but a firm conclusion is limited because chance, bias, and confounding [cannot] be ruled out with confidence."  See 75 Fed. Reg. 81,332, 81,333 (Dec. 27, 2010).

Given that the medical evidence suggests an association between herbicide exposure and hypertension, an addendum opinion is necessary for the examiner to consider whether the Veteran's hypertension was caused by exposure to herbicidal agents on a non-presumptive, direct basis.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

Increased Rating for Cystitis with Episodic Incontinence

The Veteran seeks an increase in his rating for cystitis with incontinence that is currently evaluated  rated as 40 percent disabling under 38 C.F.R. § 4.115b, Diagnostic Code 7512, which is for cystitis and indicates to rate it as voiding dysfunction.  

A veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  See Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).  At his last VA examination in November 2009, the Veteran reported that he used 2 to 3 absorbent pads per day.  However, in the December 2010 notice of disagreement from the Veteran's representative, the Veteran is reported as asserting that he had "constant leakage" and that he attempted to reduce the effects of such by "drinking less than he should," because if he drank in excess, "he would go through ten pads a day."  As the Veteran's statements since the November 2009 VA examination suggest a change in the Veteran's symptomatology, this case is remanded for a VA examination to ascertain the current level of disability of the Veteran's cystitis with incontinence.

Increased Rating for Traumatic Epididymitis with Left Orchitis 

The Veteran seeks an increase in his rating for traumatic epididymitis with left orchitis that is currently evaluated as 30 percent disabling under Diagnostic Code 7525, which is for epididymo-orchitis and indicates to rate as urinary tract infection, unless poor renal function is exhibited.  

At the time of his last VA examination in November 2009, the Veteran had a normal urinalysis.  However, subsequent evidence of record raises the question of whether the Veteran has poor renal function.  For example, the evidence shows that in February 2013 the Veteran's estimated glomerular filtration rate (eGFR) was 56.  VA's laboratory report form provides that "[c]hronic kidney disease is defined as either kidney damage or a GRF <60 mL/min/1.73m2 for at least 3 months."  Furthermore, the Veteran's uric acid level was 8.9 in March 2011; 9.0 in February 2012; 8.3 in August 2012; and 9.7 in February 2013 (normal 4 - 8.5).  As the evidence suggests a change in the Veteran's symptomatology, this case is remanded for a VA examination to ascertain the current level of disability of the Veteran's traumatic epididymitis with left orchitis.  See Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).

Increased Rating for PTSD

Beginning in August 2009, VA mental health treatment records show the Veteran was diagnosed as having a pain disorder with medical and psychological factors coincident with his PTSD.  This diagnosis continued through at least December 2012.  As such, the record raises the issue of whether a claim of entitlement to service connection for a pain disorder is warranted.  Therefore, the Board finds a medical opinion is necessary to determine whether the pain disorder is a separate diagnosis or is subsumed within his PTSD symptoms.  Shoffner v. Principi, 16 Vet. App. 208, 213 (2002) (holding that VA has discretion to decide when additional development is necessary).  
Entitlement to TDIU and Dependents Educational Assistance 

In its September 2014 remand, the Board instructed the RO to obtain a July 2010 Vocational Rehab Plan and the Veteran's VA vocational rehabilitation and education file, if the plan was part of the file.  Only the Rehabilitation Plan was associated with the claims file in April 2015.  An April 2013 statement of the case suggests that the Veteran has a vocational rehabilitation and education file that contains additional information.  On remand, the Veteran's entire VA vocational rehabilitation and education file should be associated with the claims file.

Manlicon Issue

For the reasons explained in the introduction, a statement of the case needs to be furnished on the issue of whether the evaluations assigned for cystitis with episodic incontinence in rating decisions dated July 14, 1969, September 8, 1969, and July 21, 1976 were clearly and unmistakably erroneous.  See 38 C.F.R. § 19.9(c) (2015); Manlicon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's complete VA vocational rehabilitation and education file.  All attempts to procure the file should be documented in the claims file.  A copy of any records obtained, to include a negative reply, should be included in the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

2.  Obtain all VA treatment records that evaluate the Veteran's cardiac status since December 2010, including the reports of a January 2011 stress test, a June 2014 MUGA scan, and a May 2015 echocardiogram, and records pertaining to a 2011 cardiology consultation.
3.  After the development in paragraph 2 has been completed, obtain an addendum opinion from the VA examiner who drafted the July 2015 VA examination report for heart conditions.  If the examiner is unavailable, the opinion should be rendered by another appropriate medical professional.  The electronic claims file and a copy of this remand must be made available to the reviewing examiner, and the examiner should indicate in the addendum report that the claims file was reviewed.

The examiner is asked to provide an opinion that addresses the following questions:

(a) Has the Veteran been found to exhibit aortic regurgitation at any time since March 2010?  In this regard, the examiner should consider a June 2015 VA history and physical note, which provides that the Veteran had a history of aortic regurgitation in 2015.  

(b) If the Veteran has been found to exhibit aortic regurgitation since March 2010, does that finding equate to the diagnosis of a current heart disorder, and, if so, what heart condition?  

(c) If the Veteran has a current heart disorder, is it at least as likely as not (50 percent or greater probability) that such heart disorder was incurred in, caused by, or etiologically related to the Veteran's service, including as due directly to in-service exposure to herbicidal agents?

(d) If no, is it at least as likely as not (50 percent or greater probability) that the heart disorder was proximately due to or caused by the Veteran's service-connected PTSD?

(e) If no, is it at least as likely as not (50 percent or greater probability) that the heart disorder was aggravated (a permanent increase in severity beyond the natural progression) by the Veteran's service-connected PTSD?  If aggravation is found, the examiner should quantify the degree of such aggravation, if possible. 

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached must be provided.  If the examiner believes that an opinion cannot be provided without resorting to speculation, then he/she must provide a detailed medical explanation as to why this is so.

4.  Obtain an addendum opinion from the VA examiner who conducted the July 2015 VA examination for hypertension.  If the examiner is not available, the opinion should be obtained from another appropriate examiner.  The electronic claims file and a copy of this remand must be made available to the reviewing examiner, and the examiner should indicate in the addendum report that the claims file was reviewed.

The examiner is asked to provide an opinion regarding whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's hypertension is caused by or etiologically related to his in-service exposure to herbicidal agents.  In forming his/her opinion, the VA examiner is advised of the following.  The Board is cognizant that there is no VA presumption of service connection for hypertension as due to herbicide exposure.  The Agent Orange Updates speak to associations between exposure to chemicals and health outcomes in human populations, and not to the likelihood that any individual's health problem is associated with or caused by the herbicides in question.  Thus, the question here is, in light of the National Academy of Sciences Institute of Medicine's Veterans and Agent Orange: Update 2010 elevation of hypertension to the "Limited or Suggestive Evidence" category, what is the likelihood that this Veteran's hypertension is related to his herbicide exposure given his medical history, family history, risk factors, etc. 

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached must be provided.  If the examiner believes that an opinion cannot be provided without resorting to speculation, then he/she must provide a detailed medical explanation as to why this is so.

5.  Schedule the Veteran for a VA examination by an examiner with appropriate expertise to determine the current symptoms, nature, extent, and severity of all impairment due to the Veteran's service-connected cystitis with episodic incontinence.  The claims file and a copy of this remand must be made available to and reviewed by the examiner.  The examination report should include a notation that this record review took place.  All indicated studies should be performed, and all clinical findings should be reported in detail.

The Veteran's service-connected cystitis with episodic incontinence is rated as a voiding dysfunction.  As such, the examiner should specifically note any urinary dysfunction due to the disability and the treatment required (including whether the use of an appliance is required and whether absorbent pads are required, and, if so, the frequency of their changes).  

An explanation for all opinions expressed must be provided.

6.  Schedule the Veteran for a VA examination by an examiner with appropriate expertise to determine the current symptoms, nature, extent, and severity of all impairment due to the Veteran's service-connected traumatic epididymitis with left orchitis.  The claims file and a copy of this remand must be made available to and reviewed by the examiner.  The examination report should include a notation that this record review took place.  All indicated studies should be performed, and all clinical findings should be reported in detail.

The Veteran's service-connected traumatic epididymitis with left orchitis is rated as urinary tract infection, unless poor renal function is exhibited.  The examiner should clearly delineate all pathology and symptomatology regarding the Veteran's renal status. 

The examiner should consider the evidence shows that in February 2013 the Veteran's eGFR was 56.  VA's laboratory report form provides that "[c]hronic kidney disease is defined as either kidney damage or a GRF <60 mL/min/1.73m2 for at least 3 months."  Furthermore, the Veteran's uric acid level was 8.9 in March 2011; 9.0 in February 2012; 8.3 in August 2012; and 9.7 in February 2013 (normal 4 - 8.5).

Specifically, the examiner is asked to provide an opinion that addresses the following inquiries:
(a) Does the Veteran suffer from poor renal function?  

(b) If so, when did such poor renal function begin?

(c) If the Veteran suffers from poor renal function, is it at least as likely as not (50 percent or greater probability) that such poor renal function is caused by the Veteran's service-connected traumatic epididymitis with left orchitis?

(c) If the Veteran suffers from poor renal function, is such poor renal function manifested by any of the following:  constant albuminuria with some edema; definite decrease in kidney function; persistent edema and albuminuria with BUN 40 to 80mg%; creatinine 4 to 8mg%; generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion; regular dialysis; or renal function precluding more than sedentary activity from one of the following:  persistent edema and albuminuria, BUN more than 80mg%, creatinine more than 8mg%, or markedly decreased function of kidney or other organ systems, especially cardiovascular.

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached must be provided.  If the examiner believes that an opinion cannot be provided without resorting to speculation, then he/she must provide a detailed medical explanation as to why this is so.

7.  Schedule the Veteran for a VA examination with an appropriate examiner competent to determine the nature and etiology of a pain disorder with both medical and psychological factors.  The electronic claims file and a copy of this remand must be made available to and reviewed by the examiner.  The examination report should include a notation that this record review took place.  All indicated tests and studies and all clinical findings should be reported in detail.

Specifically, the examiner is asked to provide an opinion that addresses the following inquiries:  

(a) In the Veteran's case, what is meant by a diagnosis of a pain disorder with both medical and psychological factors?

(b) What disorders contribute to the Veteran's diagnosis of a pain disorder?

(c) Is possible to separate the effects of the Veteran's service-connected disabilities from his nonservice-connected disorders with respect to the diagnosed pain disorder?  The Veteran is service connected for PTSD, cystitis with episodic incontinence, traumatic epididymitis with left orchids, migraine headaches, left medial femoral cutaneous neuropathy, tinnitus, right shoulder scar and shrapnel wound to the back, chronic tonsillitis, and right ear hearing loss.

(d) Is it at least as likely as not (50 percent or greater probability) that the diagnosed pain disorder is a separate and distinct disorder that is not accounted for by the Veteran's service-connected disabilities?

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached must be provided.  If the examiner believes that an opinion cannot be provided without resorting to speculation, then he/she must provide a detailed medical explanation as to why this is so.

8.  Furnish a statement of the case to the Veteran and his representative on the issue of whether the evaluations assigned for cystitis with episodic incontinence in rating decisions dated July 14, 1969, September 8, 1969, and July 21, 1976 were clearly and unmistakably erroneous.  Only if the Veteran perfects an appeal should this claim be certified to the Board following completion of any necessary development.

9.  Readjudicate the claim after the development requested above has been completed.  If any benefits sought on appeal remain denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


